United States Court of Appeals for the Federal Circuit
                                   November 19, 2008



                                        ERRATA



Appeal No. 2007-1518

Precedential Opinion, Volkswagen of America, Inc. v. United States

Decided: August 22, 2008


Please make the following changes:

On page 4, line 7, delete “Customs denied each of Volkswagen’s claims. In response,
f” and insert “F”.

On page 4, line 9, delete “, contesting the denial of the claimed allowances.”.

On page 10, footnote 2, delete “days of importation” and insert “days of liquidation”.
Also delete “days from importation” and insert “days from liquidation”.